Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronnie Lee Alston appeals the district court’s orders dismissing his civil complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2012), and denying his Fed. R. Civ. P. 59(e) motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Alston v. Dore, No. 8:15-cv-02635-GJH (D. Md. Oct. 6, 2015, July 29, 2016). We deny Alston’s motion for stay pending appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED